 Case 3:17-cv-01424-X-BK Document 90 Filed 07/28/20           Page 1 of 2 PageID 728



                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

 MARY DAWES, et. al.,                          §
                                               §
           Plaintiffs,                         §
                                               §   Civil Action No. 3:17-CV-01424-X-BK
 v.                                            §
                                               §
 CITY OF DALLAS, et. al.,                      §
                                               §
           Defendants.                         §
                                               §



                                        ORDER

      The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. No objections were filed. The Court reviewed the

proposed findings, conclusions, and recommendation for plain error [Doc. No. 88].

Finding none, the Court ACCEPTS the Findings, Conclusions, and Recommendation

of the Magistrate Judge. The Court therefore GRANTS defendant City of Dallas’s

motion to dismiss plaintiffs Mary Dawes, Alfredo Saucedo, and Virgilio Rosales’s

(collectively, “plaintiffs”) state law claims against defendant Christopher Hess [Doc.

No. 14].

      The Court further GRANTS plaintiffs’ request to replead [Doc. No. 21] solely

with regards to their failure to train claim against City of Dallas. Plaintiffs must file

their amended complaint within 14 days of the issuance of this order. Lastly, the

Court hereby administratively closes this case. The Court will reopen the case upon

the filing of the amended complaint.


                                           1
Case 3:17-cv-01424-X-BK Document 90 Filed 07/28/20   Page 2 of 2 PageID 729



    IT IS SO ORDERED this 28th day of July, 2020.




                                        _________________________________
                                        BRANTLEY STARR
                                        UNITED STATES DISTRICT JUDGE




                                    2
